*128Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about October 7, 2003, which, insofar as appealed from, upon a fact-finding determination of permanent neglect, terminated respondent-appellant’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s failure to cooperate with the agency’s diligent efforts to assist him in establishing paternity and finding suitable housing and to arrange visitation and schedule planning conferences (see Social Services Law § 384-b [7] [a], [f]; Matter of Star Leslie W., 63 NY2d 136, 144 [1984]). A preponderance of the evidence supports the finding that it is in the child’s best interests to be adopted by the foster parents who have, cared for him since infancy (see Star Leslie W., 63 NY2d at 147-148). Concur—Mazzarelli, J.P., Saxe, Marlow, Gonzalez and Sweeny, JJ.